Citation Nr: 9914955	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-51 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected residuals of a fracture of the 4th 
metacarpal of the right (major) hand.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1982 to 
January 1986.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 1996 decision of the RO.  A Notice of 
Disagreement was received in October 1996.  A Statement of 
the Case was issued in November 1996.  In December 1996, the 
veteran submitted his Substantive Appeal and request for a 
personal hearing before a Hearing Officer at the RO.  

As requested, a hearing was scheduled for January 1997.  
However, in a January 1997 memorandum, the veteran's 
representative informed VA that the veteran wished to cancel 
the hearing.  

In the January 1997 memorandum, it appears that the veteran 
wishes to pursue a claim of service connection for a middle 
finger injury of the right (major) hand.  This matter is not 
before the Board, and it is referred to the RO for the 
appropriate action.  



FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the appellant's appeal has been obtained by the RO.  

2.  The veteran's service-connected right 4th finger fracture 
residuals are manifested by deformity over the proximal 
interphalangeal joint with tenderness to palpation, but more 
than favorable ankylosis of the finger is not demonstrated.  




CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected residuals of the fracture of the 4th 
metacarpal of the right (major) hand have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5155, 5227 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The service medical records document the veteran's injury to 
his right hand that resulted in a fracture of the 4th 
metacarpal of the right hand.  By rating action of January 
1988, service connection for residuals of a fracture of the 
4th metacarpal of the right (major) hand was established.  
The disability was rated as noncompensable.  

On VA examination of May 1996, the veteran complained of the 
inability to use his right hand adequately.  However, he 
attributed this inadequacy to problems with the middle finger 
of the right hand.  Since the middle finger was mentioned, it 
was evaluated rather than the service-connected 4th 
metacarpal of the right hand.  

Another VA examination was conducted in March 1997.  Just as 
in May 1996, the veteran discussed his problems with the 
middle and not the 4th finger of the right hand.  Therefore, 
that finger was examined rather than the one that is service-
connected.  The following was noted on examination regarding 
functional defects: tip of the thumb approximated the fingers 
with 0.5 centimeters distance, and the movement was worse 
with the middle finger; finger tips could not approximate the 
median transverse fold of the palm; and there was 2 inches 
distance between the transverse fold and the fingers, but was 
3 inches with the middle finger which was the worst.  He was 
unable to grasp an object with his right hand or make a 
complete fist.  He could not fully flex the middle finger, 
which was worse, and there was pain when performing the 
movements on examination.  

In July 1998, a VA examination of the 4th metacarpal of the 
right hand was conducted.  It was noted that the prior 
examination was inadequate.  At that time, the veteran 
mentioned the problems with his right middle finger, as well 
as the pain and discomfort he experienced when he uses his 
hand.  It was noted that the veteran is right hand dominant.  
Regarding the 4th finger of the right hand, he denied any 
pain, limited motion or problems of any kind.  X-ray studies 
revealed minimal to moderate deformity involving the distal 
end of the proximal phalanx of the middle finger, which was 
noted to be the result of old trauma.  The following was 
noted on physical examination: deformity over the proximal 
interphalangeal joint, with tenderness to palpation of that 
joint; coordination, via rapid alternating movements, was 
normal bilaterally; distal pulses were intact; no erythema or 
edema bilaterally; normal equal hand grasps and thumb to 
finger opposition of all digits, except for the right middle 
finger; normal fourth finger motion and strength as well as 
extension and flexion; no discomfort on manipulation or 
palpation of the fourth finger; nails of the 3rd and 4th 
fingers were normal; and no scarring over the 3rd or 4th 
finger.  


Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (1998).  In this case, 
the veteran's 4th finger disability involves the major hand 
since the evidence shows that he is right hand dominant.  

Service connection is currently in effect for residuals of a 
fracture of the 4th metacarpal of the right (major) hand, 
rated as noncompensable under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 5227 (1998).  Under this Diagnostic 
Code, ankylosis of the ring finger of either hand warrants a 
noncompensable rating. Since the sole and maximum evaluation 
available under this DC is currently assigned, there is no 
question as to which of the two evaluations is to be applied.  
38 C.F.R. § 4.7 (1998).  However, in a notation following DC 
5227, it is provided that extremely unfavorable ankylosis 
will be rated as amputation under diagnostic codes 5152 
through 5156. 

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  

As presented hereinabove, the most recent examination of the 
finger was essentially normal with the exception of the noted 
deformity of the proximal interphalangeal joint with 
tenderness to palpation.  However, the ring finger function 
and movement were normal.  Based on the reported findings, it 
is reasonable to conclude that the level of disability cannot 
be rated comparable to more than favorable ankylosis of the 
ring finger.  As noted, there is a provision for rating 
extremely unfavorable ankylosis, but its application is not 
shown to be warranted in this case.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the medical evidence of record, the Board finds that a basis 
for the assignment of a compensable evaluation has not been 
presented.  Here, as the preponderance of the evidence is 
against the veteran's claim for an increased (compensable) 
rating for the service-connected residuals of a fracture of 
the 4th metacarpal of the right (major) hand, the application 
of the benefit of the doubt doctrine contemplated by 38 
U.S.C.A. § 5107 (West 1991) is inappropriate in this case.  



ORDER

Entitlement to a compensable rating for service-connected 
residuals of a fracture of the 4th metacarpal of the right 
(major) hand has not been established, and the appeal is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

